Citation Nr: 0929559	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for joint problems.

2. Entitlement to service connection for a lower back 
disorder.

3. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
right knee disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
August 1986 to November 1986 and on active duty from February 
2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2005 
and December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In August 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board notes that the Veteran also filed a timely appeal 
with a denial of service connection for hyperlipidemia.  
However, in August 2008, the Veteran withdrew this appeal; 
therefore, it is not before the Board at this time.  
Additionally, the Veteran indicated he wished to reopen his 
claim of entitlement to service connection for nephrotic 
syndrome with enlarged lymph nodes.  This claim is REFERRED 
to the RO for appropriate action.

The issue of whether new and material evidence has been 
received to reopen a previously denied claim for service 
connection for a right knee disorder is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. Joint problems were not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  
2. A lower back disorder was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1. Joint problems were not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

2. A lower back disorder was not incurred in or aggravated by 
the Veteran's military service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification letters in December 2004, January 2005, and 
November 2005, prior to their respective unfavorable AOJ 
decisions issued in March 2005 and December 2006.  

In reviewing the claims file, the Board observes that each of 
the pre-adjudicatory VCAA notices informed the Veteran of the 
type of evidence necessary to establish service connection, 
how VA would assist him in developing his claims, and his and 
VA's obligations in providing such evidence for 
consideration.

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice with respect to the April 2005 rating 
decision, but finds no prejudice to the Veteran as a result.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of December 2004 
and May 2007 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claims.  
The Veteran has not identified any additional, relevant 
records that VA needs to obtain for an equitable disposition 
of the claims. 

The Board observes that there is frequent mention of an MRI 
of the spine that the Veteran supposedly had in September 
2004 at a private facility, but that the results of the MRI 
are not associated with the claims file.  However, although 
relevant, the Board finds that VA is not obligated to attempt 
to retrieve these records.  As the Court stated in Wood v. 
Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  The Veteran has not submitted or requested that VA 
obtain private treatment records.  As such, the Board finds 
that VA has satisfied its duty to assist the Veteran 
obtaining available, relevant records.

The Board observes that the Veteran has not been afforded a 
VA examination specific to his joint problems.  In this case, 
the Board finds that a current VA examination to determine 
whether the Veteran has joint problems as a result of his 
military service is not necessary to decide the claim.  The 
medical records associated with the claims file do not 
contain any reference to unspecified joint problems.  Without 
evidence of a current unspecified disorder of the joints, the 
Board finds that a VA examination is not necessary with 
respect to that claim.  

As for the lower back claim, a VA opinion with respect to 
this issue was obtained in May 2007.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  In this case, the Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a review of the Veteran's 
medical history as documented in the claims file, to include 
relevant imaging studies, consideration of his subjective 
complaints and reported employment history, and a clinical 
evaluation of the Veteran.  The examiner also provided a 
complete rationale for his opinion based in the above 
information.  Accordingly, the Board finds that the May 2007 
VA examination of the Veteran's back was adequate for rating 
purposes, and VA's duty to assist with respect to obtaining a 
VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims and that further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The Veteran contends that he suffers joint problems and a 
disorder of the lower back as a result of injuries during 
military service, jumping off of trucks while carrying heavy 
weaponry.  Thus, he argues that service connection is 
warranted for these disorders. 

With respect to the Veteran's joint problems, the Board notes 
that, at his August 2008 hearing, the Veteran identified the 
joints involved to be the right knee, left knee, and low 
back.  Service connection is in effect for a left knee 
disability, and the low back is addressed separately in this 
decision.  As for the right knee, service connection for a 
right knee disorder has been adjudicated separately by the RO 
and is addressed by the Board in the REMAND below.  Thus, for 
the purposes of this decision, the Board considers the issue 
of joint problems to relate to unspecified joint problems, 
which is how the issue was adjudicated by the RO.  

Initially, the Board notes that the Veteran's service 
treatment records refer to specific complaints with regard to 
the knees and back, but do not reference any unspecified 
problems of the joints.  A post-deployment assessment reveals 
complaints of stiff, painful, and swollen joints, but no 
objective findings as to these complaints are of record.

Moreover, the record fails to reveal that the Veteran 
currently suffers unspecified disorders of the joints.  
Specifically, post-service records reveal complaint, 
treatment, and diagnosis of degenerative joint disease of the 
right and left knees and a disorder of the low back; however, 
no treatment records discuss general joint problems not 
identified as being related to a specific joint disorder.

Thus, the Veteran does not have a current disability of joint 
problems for which service connection may be effected.  Where 
there is no disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

With respect to the low back disorder claim, post-service 
treatment records show a diagnosis of lumbar spondylosis.  
Thus, the Veteran has a current diagnosis of a lower back 
disorder.

Additionally, service treatment records reveal complaints of 
lower back disorder at his post-deployment examination in 
2004 and in the months following.  A May 2004 record shows 
the presence of hypomibility at L4-5 and L5-S1.  However, the 
record does not demonstrate that there is a relationship 
between the Veteran's current lower back disorder and his 
military service. 

In this regard, the Board first notes that lumbar spondylosis 
(arthritis) was not diagnosed within one year of the 
Veteran's discharge from service.  Hence, service connection 
on a presumptive basis is not warranted in this case.  In 
this regard, the Board notes that a December 2004 VA 
examination found no disorder of the lumbar spine to be 
present.  X-rays at that time were normal.

With regard to service connection on a direct basis, the 
Board observes that no competent medical professional has 
related the Veteran's current lower back disorder to his 
military service.  The Veteran was afforded a VA examination 
in December 2004 at which X-rays were negative and the 
examiner found no orthopedic dysfunction of the spine.  
However, a May 2007 VA examiner diagnosed mild lumbar 
spondylosis, not excessive for the Veteran's age.  He opined 
that the Veteran's hypertrophic foraminal narrowing at L4-5 
and L5-S1 is less likely than not related to his in-service 
complaints of back pain in March 2004 and April 2004.  The 
rationale for this opinion was that such changes were 
unlikely to have occurred over the relatively short course of 
the Veteran's active duty military service.  There are no 
other medical opinions of record.

The Board has considered the Veteran's statements with 
respect to the etiology of his low back disorder.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., joint pain, low back pain.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see 
also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of competent medical evidence of 
current unspecified joint problems or that relates the 
Veteran's lower back disorder to his military service, his 
claim must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claims 
for service connection for joint problems and a lower back 
disorder.  Therefore, the benefit of the doubt doctrine is 
not applicable in the instant appeal, and his service 
connection claims must be denied.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for joint problems is denied.

Service connection for a lower back disorder is denied.
REMAND

In a March 2008 rating decision, the RO denied reopening of a 
claim of entitlement to service connection for a right knee 
disorder.  At his August 2008 hearing, the Veteran testified 
at length as to a current disability of his right knee.  The 
Board interprets this testimony as a notice of disagreement 
with the March 2008 denial.  Thus, a remand is required so 
that an SOC may be issued with respect to the Veteran's claim 
for to reopen a previously denied claim for service-
connection for a right knee disorder.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

Issue an SOC that addresses the Veteran's 
disagreement with the March 2008 denial of 
the claim to reopen a previously denied 
claim for service connection for a right 
knee disorder.  All appropriate appellate 
procedures should be followed.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


